DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
Claims 1-3 and 12-14 are rejected under 35 U.S.C. 102(a)(1).
Claims 4-5 and 15-16 are rejected under 35 U.S.C. 103.
Claims 6-11 and 17-20 are objected to.
Claim Objections
Claim 14 objected to because of the following informalities:  
In line 1 of claim 14, please change “14. The method of claim 14,” to “14. The method of claim 12,”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ju et al. (CN 1181355 C).
Regarding claim 1, Ju teaches a system for locating a fault in one or more windings of a transformer (e.g. figure, abstract, paragraphs 1-3 of invention content section, paragraph 6 of Specific execution examples section, online diagnosis instrument of coils, performing the fault location (i.e., analyzing the fault winding in which one phase) of the power transformer winding inter-turn short circuit online fault diagnosis after system is put into operation), the system comprising: 
a measurement device configured to measure electrical flow parameters of the transformer when the transformer is in an online mode (e.g. figure, abstract, paragraphs 1-3 of invention content section, paragraph 6 of Specific execution examples section, online diagnosis instrument of coils, voltage, current sampling and measuring each side of the transformer after the system is put into operation); and 
a fault location determination unit configured to determine electrical flow parameters of the one or more windings of the transformer based at least on the measured electrical flow parameters of the transformer (e.g. figure, abstract, paragraphs 1-3 of invention content section, paragraph 6 of Specific execution examples section, there is a fault location determination unit because the performing of the fault location of the power transformer winding inter-turn short-circuit uses online fault diagnosis technology so it has a fault diagnosis unit to perform fault diagnosis online capable of performing the fault locating operations such as processing voltage and current measurements and/or samples used to perform calculations and comparisons, calculating power each side of the transformer according the sampling 
wherein the fault location determination unit is further configured to determine a location of the fault in the one or more windings based at least on the determined electrical flow parameters (e.g. figure, abstract, paragraphs 1-3 of invention content section, paragraph 6 of Specific execution examples section, performing the fault location (i.e., analyzing the fault winding in which one phase) of the power transformer winding inter-turn short circuit online fault diagnosis includes comparing history data of the transformer loss according to the changed trend of the loss to diagnose transformer winding inter-turn short circuit fault and the fault degree).

    PNG
    media_image1.png
    569
    943
    media_image1.png
    Greyscale

Regarding claim 2, Ju teaches wherein determining the location of the fault in the one or more windings includes determining in which of the one or more windings the 
Regarding claim 3, Ju teaches wherein determining the location of the fault in the one or more windings further includes determining in which of a plurality of turns of the one or more windings the fault is located (e.g. Ju, figure, abstract, paragraphs 1-3 of invention content section, paragraph 6 of Specific execution examples section, performing the fault location (i.e., analyzing the fault winding in which one phase) of the power transformer winding inter-turn short circuit and diagnosing the fault of the winding phase where each winding phase has a plurality of turns as shown in the figure).
Regarding claim 12, Ju teaches a method of locating a fault in one or more windings of a transformer (e.g. figure, abstract, paragraphs 1-3 of invention content section, paragraph 6 of Specific execution examples section, online diagnosis instrument of coils, performing the fault location (i.e., analyzing the fault winding in which one phase) of the power transformer winding inter-turn short circuit online fault diagnosis), the method comprising: 
measuring electrical flow parameters of the transformer when the transformer is in an online mode (e.g. figure, abstract, paragraphs 1-3 of invention content section, paragraph 6 of Specific execution examples section, online diagnosis instrument of coils, voltage, current sampling and measuring each side of the transformer after the system is put into operation); 

determining a location of the fault in the one or more windings based at least on the determined electrical flow parameters (e.g. figure, abstract, paragraphs 1-3 of invention content section, paragraph 6 of Specific execution examples section, performing the fault location (i.e., analyzing the fault winding in which one phase) of the power transformer winding inter-turn short circuit online fault diagnosis includes comparing history data of the transformer loss according to the changed trend of the loss to diagnose transformer winding inter-turn short circuit fault and the fault degree).

    PNG
    media_image1.png
    569
    943
    media_image1.png
    Greyscale

Regarding claim 13, Ju teaches wherein determining the location of the fault in the one or more windings includes determining in which of the one or more windings the fault is located (e.g. Ju, figure, abstract, paragraphs 1-3 of invention content section, paragraph 6 of Specific execution examples section, performing the fault location (i.e., analyzing the fault winding in which one phase) of the power transformer winding inter-turn short circuit and diagnosing the fault of the winding phase where each winding phase has a plurality of turns as shown in the figure). 
Regarding claim 14, Ju teaches wherein determining the location of the fault in the one or more windings further includes determining in which of a plurality of turns of the one or more windings the fault is located (e.g. Ju, figure, abstract, paragraphs 1-3 of invention content section, paragraph 6 of Specific execution examples section, performing the fault location (i.e., analyzing the fault winding in which one phase) of the .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ju et al. (CN 1181355 C), and further in view of Gajic et al. (WO 2005064759 A1).
Regarding claims 4 and 15, Ju teaches wherein the transformer is a multi-phase transformer (e.g. figure, transformer as shown in the figure has multiple phases).
However, Ju is silent with regard to wherein the fault location determination unit is further configured to determine one or more electrical phasor values from the measured electrical flow parameters of the transformer, and wherein the fault location determination unit is further configured to determine the electrical flow parameters of the one or more windings from the determined one or more electrical phasor values.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Ju by applying the teaching of Gajic to explicitly wherein the fault location determination unit is further configured to determine one or more electrical phasor values from the measured electrical flow parameters of the transformer, and wherein the fault location determination unit is further configured to determine the electrical flow parameters of the one or more windings from the determined one or more electrical phasor values, for the purpose of improving the accuracy and efficiency on locating winding fault by analyzing measurements using Digital Fourier Transform.
Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ju et al. (CN 1181355 C), and further in view of Chen et al. (CN 104852354 A).
Regarding claims 5 and 16, Ju is silent with regard to wherein the fault location determination unit is further configured to determine one or more zero-sequence current values from the determined electrical flow parameters of the one or more windings, and wherein the fault location determination unit is further configured to compare each of the one or more zero-sequence current values with one or more neutral current values of 
Chen teaches determine one or more zero-sequence current values from the determined electrical flow parameters of the one or more windings, compare each of the one or more zero-sequence current values with one or more neutral current values of the one or more windings and determine the location of the fault based on the comparison (e.g. abstract, paragraphs 1-7 of invention contents section, measures Y winding side output end of three-phase current and neutral point side grounding zero-sequence current, obtain zero sequence differential, and determine ground fault when the zero-sequence power direction is not zero which means zero sequence differential is not zero).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Ju by applying the teaching of Chen to explicitly wherein the fault location determination unit is further configured to determine one or more zero-sequence current values from the determined electrical flow parameters of the one or more windings, and wherein the fault location determination unit is further configured to compare each of the one or more zero-sequence current values with one or more neutral current values of the one or more windings, and wherein the fault location determination unit is further configured to determine the location of the fault based on the comparison, for the purpose of detecting ground fault occurrence of the transformer by using zero sequence differential criterion (e.g. Chen, last two paragraphs of Background technology section).
Allowable Subject Matter
Claims 6-11 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIDONG ZHANG whose telephone number is (571)270-5815.  The examiner can normally be reached on M-F 8:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on (571) 272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H. Z./
Examiner, Art Unit 2858



/Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858